DETAILED ACTION
This is a final office action on the merits in response to communications on 2/22/2021.  Claim 8 is cancelled. Claims 1-7, 9-13 are pending and addressed below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because of new amendments thus the arguments do not apply to current rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 2/22/2021 is being considered by the examiner.
Non-English foreign documents have been considered in as much as the drawings and translated portions provided therein (See MPEP 609).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,750,918 in view of Nakahishi (US 5,815,880). 
	With respect to claims 1-7, 9-13, claims 1-14 of U.S. Patent No. US 10,750,918 teach all limitations except for:
	the body having a side;

	in response to the second alignment being complete, control the driver to move the body so that the front of the body faces away from the obstacle;
	However, Nakahishi teaches:
	the body having a side;
	also teaches: control the driver to perform a first alignment so that the front of the body is substantially aligned to the obstacle for both a left and a right of the front of the body to face the obstacle; 
	in response to the first alignment being complete, control the drive to move the body backwards and to rotate the body to perform a second alignment so that the body moves parallel with the obstacle for the side of the body to face the obstacle (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall;    discuss after fig. 4(a) is complete, then proceed to scenario of figs. 4(a)-4(g));
	in response to the second alignment being complete, control the driver to move the body so that the front of the body faces away from the obstacle (at least figs. 1-8 col 2 line 55 to col 8 line 45 discuss robot with moving unit 1, front end with contact sensors 2B and 2C, rear end with contact sensors 3B and 3C,  in particular at least fig. 7 col 7 line 25-60 discuss contact sensors 2B and 2C detecting obstacle/wall,  fig. 4 col 5 line 55 to col 7 line 25 discuss scenario of fig. 4(a) where robot/collecting unit 2 comes into contact with wall 6, it can be seen that the front is aligned to the wall;    

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system and method of claims 1-14 of U.S. Patent No. US 10,750,918 wherein the body having a side; control the driver to perform a first alignment so that the front of the body is substantially aligned to the obstacle for both a left and a right of the front of the body to face the obstacle; in response to the first alignment being complete, control the drive to move the body backwards and to rotate the body to perform a second alignment so that the body moves parallel with the obstacle for the side of the body to face the obstacle; and in response to the second alignment being complete, control the driver to move the body so that the front of the body faces away from the obstacle; as taught by Nakahishi to clean one area then move to a next area.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664